DISMISS and Opinion Filed November 30, 2018




                                            S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01353-CV

                            IN THE INTEREST OF S.J.C.F., A CHILD

                          On Appeal from the County Court at Law No. 1
                                    Kaufman County, Texas
                                Trial Court Cause No. 96437CC

                                MEMORANDUM OPINION
                            Before Justices Francis, Stoddart, and Schenck
                                     Opinion by Justice Francis

       Before the Court is appellant’s motion to dismiss the appeal. The motion was filed after we

questioned our jurisdiction over the appeal as it was filed before final trial, and no appealable

interlocutory order appeared to have been signed. See Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d
835, 840 (Tex. 2007) (“Appellate courts have jurisdiction to consider immediate appeals of interlocutory

orders only if a statute explicitly provides such jurisdiction.”); Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001) (“[T]he general rule, with a few mostly statutory exceptions, is that an appeal may

be taken only from a final judgment.”). In the motion, appellant acknowledges the Court lacks

jurisdiction over the appeal. Accordingly, we grant the motion. We dismiss appellant’s pending motion

for extension of time to file docketing statement and the appeal. See TEX. R. APP. P. 42.3(a).


                                                         /Molly Francis/
                                                         MOLLY FRANCIS
181353F.P05                                              JUSTICE
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 IN THE INTEREST OF S.J.C.F., A CHILD               On Appeal from the County Court At Law No.
                                                    1, Kaufman County, Texas
 No. 05-18-01353-CV                                 Trial Court Cause No. 96437cc.
                                                    Opinion delivered by Justice Francis, Justices
                                                    Stoddart and Schenck participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered November 30, 2018.




                                            –2–